This is an original proceeding in habeas corpus where the petitioner, Elmer Collins, seeks to secure his release from confinement in the State Penitentiary, at McAlester.
The Attorney General has filed a demurrer to the petition calling our attention to the fact that in the cases of Ex Parte Collins, 76 Okla. Cr. 163, 135 P.2d 61, and Collins v. State,59 Okla. Cr. 18, 55 P.2d 790, the exact contention now presented by petitioner was in each of these cases considered and decided adversely to petitioner.
The verified petition complains of confinement of defendant because he was committed to the penitentiary to serve 37 years for the crime of attempted rape in the first degree. This same issue was presented in the two cases involving petitioner herein above cited. Our decisions in those cases were adverse to the contention of petitioner. The writ of habeas corpus is denied.
BAREFOOT, J., concurs. DOYLE, J., not participating.